DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 14, 16, 18, 24 and 27 of U.S. Patent No. 11,289,266. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 and 20-25 are either anticipated by, or would have been obvious over, the references claims.
Regarding claim 1: Clams 1 and 16 of the patent recite an apparatus, comprising: 
an array of memory cells; and 
processing circuitry configured to: 
receive, from a host, a query for particular data stored in the array (claim 1);
           execute the query by (claim 1, lines 8-9): 
                    sensing data stored in the array; 
                    creating a mask for the sensed data on which an arithmetic operation is to be performed; 
                    creating an operand for the arithmetic operation; applying an operator of the arithmetic operation to the operand and the sensed data for which the mask was created; and 
                    nullifying the sensed data that is determined to be invalid upon applying the operator of the arithmetic operation (claim 16); and 
                     send only the particular data to the host upon executing the query.
	It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claim 1 of the patent and the apparatus of claim 1 of the instant application are identical in structure; therefore, the differences are only functional limitations.
Regarding claim 2: Claim 6 of the patent recites the apparatus of claim 1, wherein the processing circuitry includes a page buffer configured to execute the query by performing an arithmetic operation (the function of performing an arithmetic operation is only the functional limitation).
Regarding claim 3: Claim 5 of the patent recites the apparatus of claim 1, wherein the array and the processing circuitry are formed on a same chip of the apparatus.
Regarding claim 4: Claim 27 of the patent recites the apparatus of claim 1, wherein: the query comprises a command to search for the particular data; and the processing circuitry is configured to execute the query by searching for the particular data in the array.

Regarding claim 5: Claim 10 of the patent recites the apparatus of claim 1, wherein: the array includes a plurality of pages of memory cells (NAND array); and the processing circuitry is configured to execute the query on each of the pages.
Regarding claim 6: Claim 16 recites the apparatus of claim 1, wherein the processing circuitry is configured to: receive, from the host, a command to sense data stored in the array; and execute the command to sense the data in parallel with executing the query.
Regarding claim 7: Claim 9 of the patent recites the apparatus of claim 1, wherein the array of memory cells comprises a database.
Regarding claim 8: Claim 8 of the patent recites a method of operating processing circuitry, comprising 
receiving, from a host, a query for data stored in an array of memory cells (claim 8, lines 4-5); 
performing an error correction code (ECC) operation on the data stored in the array (claim 8, lines 13-15); 
identifying the data stored in the array that matches the query by performing an arithmetic operation on the data stored in the array after performing the ECC operation on the data (claim 8, lines 16-20); and 
sending only the identified data that matches the query to the host (claim 8, lines 21-22).
Regarding claim 9: Claim 8 of the patent recites the method of claim 8, wherein no data stored in the array that does not match the query is sent to the host (claim 8, lines 21-22).
Regarding claim 10: Claim 9 of the patent recites the method of claim 8, wherein: the data stored in the array includes a number of records, wherein each respective record includes a number of fields (the database includes a number of records and field); and identifying the data stored in the array that matches the query comprises identifying whether data stored in one of the number of fields in each respective record matches the query.
Regarding claim 11: Claim 18 of the patent recites the method of claim 10, wherein the method comprises identifying whether the data stored in the one of the number of fields in each respective record matches the query in parallel.
Regarding claim 12: Claim 8 of the patent recites an apparatus, comprising: 
an array of memory cells; and 
processing circuitry configured to: receive, from a host, a query for data stored in the array; 
perform an error correction code (ECC) operation on the data stored in the array (claim 12, lines 13-15);    
identify the data stored in the array that matches the query by performing an arithmetic operation on the data stored in the array after performing the ECC operation on the data (claim 8, lines 16-19); and 
send only the identified data that matches the query to the host (claim 8, lines 21-22).
Regarding claim 13: Claim 18 of the patent recites the apparatus of claim 12, wherein performing the arithmetic operation on the data stored in the array comprises performing the arithmetic operation on multiple portions of the data in parallel.
Regarding claims 14 and 15: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claim 14 or claim 15 and the apparatus claim 8 of the patent are identical n structure, therefore, the function of performing the arithmetic operation on the data stored in the array that comprises determining whether a quantity represented by the data stored in the array is less than a particular quantity — (Original) The apparatus of claim 12, wherein performing the arithmetic operation on the data stored in the array comprises determining whether a quantity represented by the data stored in the array is less than a particular quantity or the function of performing the arithmetic operation on the data stored in the array that comprises determining whether a quantity represented by the data stored in the array is
greater than a particular quantity is only a functional limitation.
Regarding claim 16: Claim 14 of the patent recites the apparatus of claim 12, wherein the processing circuitry includes a page buffer configured to perform the arithmetic operation on the data stored in the array.
Regarding claims 17 and 18: Claim 16 of the patent recites the apparatus of claim 12, wherein the processing circuitry is configured to identify the data stored in the array that matches the query by:
sensing the data stored in the array;
creating a mask for the sensed data on which the arithmetic operation is to be performed;
creating an operand for the arithmetic operation;
applying an operator of the arithmetic operation to the operand and the sensed data for which the mask was created; and
nullifying the sensed data that is determined to be invalid upon applying the operator of the arithmetic operation.
It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 17 and 18 and the apparatus of claim 16 the patent are identical in structure; therefore, the only differences are functional limitations.
Regarding claim 21: Claim 24 of the patent recites a system, comprising:
a host; and
a memory device coupled the host;
wherein:
the host is configured to send, to the memory device, a query for particular data stored in the memory device (claim 24, lines 6-7); and the memory device is configured to: execute the query upon receiving the query from the host (claim 24, lines 10-11); and send only the particular data to the host upon executing the query (claim 24, lines 18-19).
It would have been obvious to one of ordinary skill in the art to recognize that the system of claim 21 of the patent and the system of claim 24 of the instant application are identical in structure; therefore, the differences are only functional limitations.
Regarding claims 22-24: Claim 9 of the patent recites the system of claim 21, wherein:
the memory device includes (a database) a number of records of data; and
each respective record includes a number of data fields;
the query for the particular data stored in the memory device comprises a query for data stored in a particular one of the number of data fields of each respective record; and.
wherein the host is configured to define an amount of data included in each respective data field of the number of records.
Regarding claim 25: Claim 18 of the patent recites the system of claim 21, wherein:
the memory device includes a plurality of memory arrays (the NAND type memory device has a plurality of blocks (arrays)); and
the memory device is configured to execute the query on each of the memory arrays in parallel.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,289,166 in view of Venkata et I. (US 2018/0108397, hereinafter “Venkata’).
The only difference between claim 20 and claim 8 of the patent is that the processing circuitry is formed on pitch with the memory cells of the array. However, Venkata discloses the sensing circuitry (the processing circuit, see claim 3 of Venkata) formed on pitch with the memory cells of the array to perform logical operations on data stored in the memory array and store the result back to the memory array without enabling an V/O line coupled to the sensing circuitry (paragraph [0028], lines 9-15. It would have been obvious to one of ordinary skill in the art to use processing circuit formed on pitch with the memory cells of the array to perform logical operations on data stored in the memory array and store the result back to the memory array without enabling an I/O line.
Claims 1-18 and 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 19, 25, 26, 28 and 29 of copending
Application No. 16/984,471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims are either anticipated by, or would have been obvious over, the reference claim(s) (see the rejection in the last Office Action).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 and 20-25 areprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/984,429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 are either anticipated by, or would have been obvious over, the reference claim(s). (see the rejection in the last Office Action).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/17/22 have been fully considered but they are not persuasive.
Applicant stated:
“Claims 1-19 and 21-25 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 14, 16, 18, 24, and 27 of U.S. Patent No. 11,289,166. Claim 20 was rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,289,166, in view of Venkata et al. (US 2018/0108397). Claims 1-25 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 19, 25, 26, 28 and 29 of copending Application No. 16/984,471. Claims 1-25 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/984,429.
Applicant notes that the claims of the present application are still in prosecution and subject to possible amendment or other changes. Applicant respectfully traverses the double patenting rejection at this time, and reserves the right to submit a Terminal Disclaimer in compliance with 37 CFR 1.321(c) in the present application at a later date should all other rejections to the claims be overcome such that the claims are in a final configuration that may be evaluated against the reference claims.”
In response to the above arguments, the amendments to the independent claims overcome the 102 and 103 rejections; however, Applicant has not filed any terminal disclaimer, the double patenting rejections of claims 1-18 and 20-25 is maintained.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827